Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over FITCH et al. (US 2004/0004460 A1, hereinafter FITCH) in view of URAMOTO (US 2014/0142768 A1, hereinafter URAMOTO).

    PNG
    media_image1.png
    592
    485
    media_image1.png
    Greyscale

As per claims 1, 8 and 9 FITCH discloses a charging system, comprising: 
a portable electronic device (See Fig.4, Item#310, discloses portable monitoring devices) ; and 
a charging device that charges the control device by contactless charging (See Fig.4, Items#340, disclose docking station for charging the portable monitoring devices contactlessly via charge transmitting coil 344 and charge receiving coil 322); wherein the charging device comprises 
a support portion (See Fig.4, Items#340, disclose a docking station comprising a lower surface for sitting on a flat surface), and 
a holding portion formed in the support portion, the holding portion having a recessed shape for fitting the portable electronic device into (See; 

a light emission unit that emits light when the control device is fit in the holding portion (See Fig.4, Item#320 and Par.29, discloses a two way full duplex optical transducer comprising a light emitting diode for communicating information with the optical transducer 342 in the wireless charger 340);
 the charging device further comprises a light reception unit that receives light from the light emission unit (See Fig.4, Item#342 and Par.30, discloses a two way full duplex optical transducer comprising a light emitting diode for communicating information with the optical transducer 320 in the portable electronic device 310), 
 and the portable electronic device further comprises a receiver coil that receives power from the transmitter coil (See Fig.4, Item#322 and 344, disclose a receiving coil for receiving a wireless charge from power transmitting coil), and a rechargeable battery chargeable by power received by the receiver coil (See Fig.4, Item#318), wherein the portable electronic device and the charging device are configured such that the light reception unit and the light emission unit face each other when the portable electronic device is fitted in the recessed shape of the holding portion of the charging device (See Fig.4, Items#320 and 342, discloses the light reception and the light emission unit faces each other when the portable electronic device is fitted into the charger recess).  However FITCH does not disclose the portable electronic device is a control device of an electrical treatment device or an authentication unit configured to execute authentication processing in which first information based on the light received and predetermined second information are compared, a transmitter coil for transmitting power, and a power transmission control unit configured to transmit power from the transmitter coil when authentication by the authentication unit is successful.

FITCH and URAMOTOI are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by FITCH with that of URAMOTO by adding the authentication unit disclosed by URAMOTO for the benefit of protecting the device by ensuring compatibility of the device and charger. The examiner further asserts that the portable electronic device being a control device of an electrical treatment device is an intended use and that would have been obvious to one of ordinary skill in the art to implement the wireless charging system if they desired to wirelessly charge a control device of an electrical treatment device without unexpected results.

As per claim 2, FITCH and URAMOTO disclose the charging system according to claim 1 as discussed above, wherein the holding portion comprises a flat portion corresponding to a shape of a bottom surface of the control device (See FITCH, Fig.4, Item#340, discloses a charger comprising a flat support portion in the recess area) and a curved surface portion corresponding 

As per claim 4, FITCH and URAMOTO disclose the charging system according to claim 1 as discussed above, wherein the light emission unit emits light at predetermined intervals when the control device is fit in the holding portion (See Par.29 and 36, disclose that when the device is placed in the charger, communication between the device and the charger via the optical transducers takes place), and the authentication unit is configured to execute the authentication processing each time light is received by the light reception unit (See URAMOTO, Fig.1, Item#35, discloses an authentication section within the control section 33, also see Pars.35 and 49, discloses that identification information is communicated from the receiving device to the charging device, if the ID doesn’t match then the device is determined to be incompatible, otherwise power is transmitted via coil L1).

As per claim 6, FITCH and URAMOTO disclose the charging system according to claim 1, wherein light emission starts when the device is placed in the charger (See Par.29 and 36, disclose that when the device is placed in the charger), however FITCH and URAMOTO do not explicitly disclose the light emission unit is configured to stop emitting light when charging of the rechargeable battery is complete. However it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by FITCH and URAMOTO such that light emission is configured to stop emitting light when 

As per claim 7, FITCH and URAMOTO disclose the charging system according to claim 1 as discussed above, however FITCH and URAMOTO do not disclose wherein the electrical treatment device is a low-frequency treatment device. However the portable electronic device being a low-frequency treatment device is an intended use and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the wireless charging system if they desired to wirelessly charge a control device of a low-frequency electrical treatment device without unexpected results for the benefit of allowing the treatment device to be quickly placed and removed from charging device without using physical connections.

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over FITCHin view of URAMOTO and in further view of PARTOVI et al. (US 2009/0096413 A1, hereinafter PARTOVI).
As per claim 3, FITCH and URAMOTO disclose the charging system according to claim 2 as discussed above, however FITCH and URAMOTO do not disclose wherein the bottom surface of the control device is provided with a positioning recess portion, and the flat portion of the holding portion is provided with a positioning protrusion portion that interlocks with the positioning recess portion.
PARTOVI discloses a wireless charging mechanism wherein the bottom surface of the control device is provided with a positioning recess portion, and the flat portion of the holding 
FITCH, URAMOTO and PARTOVI are analogous art since they all with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by FITCH and URAMOTO with that of PARTOVI by adding a protrusion and a recess for the benefit of enhancing the efficiency of the wireless charging by ensuring alignment of the transmitting and the receiving coils.

As per claim 5, FITCH, URAMOTO and PARTOVI disclose the charging system according to claim 4 as discussed above, wherein the power transmission control unit is configured to cause power to stop being transmitted from the transmitter coil when power is transmitted from the transmitter coil and authentication by the authentication unit fails (See URAMOTO, Fig.3, Step#S15 and Par.60, disclose that charging starts after the object to be charged is determined to be a proper device).

References considered but not relied upon
BOSSETTI et al. (US 9,537,353 B1): discloses a wireless charger comprising an optical communication unit to communicate with a power receiver comprising an optical communication unit when the device is placed in the charger recess and further comprising exchanging an authorization token between the charger and the receiver to ensure that the receiver is authorized to receive power from the charger (See Fig.3D).
Conclusion
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 9 have been considered but are moot in view of the new grounds of rejection. Applicant amended the claim to add the limitation that the portable received is fitted into the recess of the charger, applicant further argued that fitting the device into the recess of the charger would provide for optical communication without interference from unwanted foreign light therefore enhancing the sensitivity of the light detection. The examiner has provided FITCH to address the amended limitation, FITCH discloses a wireless charging comprising optical communication and a recess to accept a device, wherein when the device is placed into the charger the optical communication units face each other and unwanted foreign light is blocked as a result.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/            Examiner, Art Unit 2859      

/EDWARD TSO/            Primary Examiner, Art Unit 2859